Mr. Justice Suydeb
delivered the opinion of the Court.
The plaintiff purchased a house on September 14, 1946, intending to live in it himself. On October 1, 1946 he obtained from the OPA a certificate, then required by Federal law and regulations, which authorized him to institute a proceeding in accordance with local law, not sooner than January 23, 1947, to evict the defendant, lessee of the former owner. On March 24, 1947 the plaintiff filed an unlawful detainer suit in the district court to oust the defendant. This is an appeal by the defendant from a judgment for the plaintiff on the ground that the district court lacked jurisdiction.
Pursuant to § 1461 of the Civil Code, the plaintiff was entitled to terminate the lease of the defendant with the former owner when he purchased the house. Under § 622 of the Code of Civil Procedure in such a case jurisdiction is in the district court, except that the municipal court has jurisdiction if the purchaser and the defendant had entered into a new lease contract in which the rental did not exceed $1,000 annually. Miranda v. Jarabo, 64 P.R.R. 855.
*536The appellant contends that there was snch a new contract between the plaintiff and defendant in this case at a rental of $22 a month and that jurisdiction was therefore in the municipal, not the district, court. This contention is based on the fact that for the months of August to November '1946 the defendant sent checks to the plaintiff for $22 monthly which stated they were “payment of rent” and the plaintiff issued receipts therefor indicating they were for “rent of the house in Alameda Bo. No. 30”.
■' At the time involved herein, a tenant at sufferance could not be evicted without an OPA certificate, Sais v. Gorbea, 66 P.R.R. 33. Consequently, between September 14,1946 and January 23, 1947, the plaintiff by fiat of Federal law could not oust the defendant. But this did not change the status of the defendant as a tenant at sufferance while he was in possession until the OPA certificate went into effect. “Due to the emergency conditions created by the war, the Federal and Insular Governments . . . [undertook] by fiat of law to protect possession of housing facilities, and to require certain conditions to be met, before such possession . . . [could] be terminated. But we find nothing in these statutes which operate [d] to create private contractual relations between parties who have never so agreed.” Miranda v. Jarabo, supra, 857-8.
Manresa, Comentarios al Código Civil, 4th ed., Vol. 10, p. 575, points out that the new owner may “by his express acts” enter into a contract with the tenant of the former owner to continue the old lease in force. But we find no such express acts by the plaintiff here. On the contrary, the latter made it clear that he wished to terminate the lease. It is true he accepted money as “rent”. But that is not in itself conclusive here on the issue of whether the parties entered into a new lease contract. The so-called “rent” may *537have actually been rent under a new lease or it may have been compensation for use of the house while the defendant continued to occupy it.
In seeking to determine whether the parties entered into a new contract, we must remember that by virtue of Federal law the plaintiff could not evict the defendant for several months. During that period, while he was waiting for the certificate of eviction to go into effect, he could collect rent as such. Escudero v. District Court, 65 P.R.R. 538. And in the same way, if no lease contract existed for that period, the plaintiff was entitled to compensation from the defendant for use of the property and could sue therefor. Ball v. Vilá, 67 P.R.R. 388. As the defendant was liable for use of the property, compensation therefor could be collected from him —either by suit or voluntary payment — during the period of possession. There is no reason in law or logic which compels us to hold that collection of this debt, admittedly due, had to be postponed until after ouster of the defendant, by which time collection might be highly uncertain.
We need not determine if the bond which the defendant was probably required to post in order to appeal herein would cover compensation for use of the property for October and November 1946, if the defendant had not voluntarily paid therefor. Cf. Pratts v. District Court, 66 P.R.R. 2; Vivas v. Petrilli, 66 P.R.R. 617. Even if we assume, without deciding, that the bond did apply to this period, the fulfillment by the defendant of the requirement that a bond must be posted has no bearing on whether the plaintiff by an “ express act” has continued the old lease in force or entered into a new lease. Under the circumstances of this case, the bond, at the most, guaranteed payment for compensation for use. Acceptance of money for use, instead of waiting to proceed against the bond, was not an “express act” by the plaintiff resulting in a contract between him and the defendant.
*538We think the reasoning found in López v. District Court, 67 P.R.R. 163, applies herein. In the López case the People filed a suit to condemn certain real estate. The defendant, who was in possession, agreed with the People to vacate the premises on a certain date and meanwhile to pay a certain sum as “rent” therefor. The defendant failed to vacate the property on the agreed date, and the People filed a motion within the condemnation proceeding praying for an order to oust the defendant. The latter objected on the ground that the acceptance of “rent” from the petitioner had created the relationship of landlord and tenant between them and that the defendant therefore could not be ousted within the condemnation proceeding but only by an independent unlawful detainer suit.
Our condemnation statute gives the district court authority to fix (1) the period within which to vacate and (2) the amount of compensation to the State for use during that period. "We held in the López case that agreement of the parties on these two questions took the place of an order to that effect. And we said at p. 165:
“If no rent is paid and an occupant refuses to move from a condemned property, it certainly could not be contended that ouster must be by unlawful detainer suit rather than within the condemnation proceeding. The fact that the occupant is required to pay rent during this period — and certainly he should not be entitled to use the property gratis — does not change his status. Here the Authority was careful from the beginning to emphasize that it was not leasing the property but was only permitting the petitioner to remain there until he could conveniently leave. On motion of the People the court would have entered an order to the same effect, including a requirement that the petitioner pay for such use of the property. The fact that the parties agreed and therefore no court order was needed did not change the nature of their relationship. The rent was not for use under a lease contract, but only to compensate the People for use of the property while it waited for delivery thereof within the condemnation proceeding.”
*539It is true that in the López case the court had authority to order payment for use without a new contract between the parties. But that would not prevent the People, if it chose, from entering into a new lease with the tenant of the previous owner. The “rent” paid could therefore he either for use or by virtue of a new lease, depending on the agreement between the parties. Viewed in that light, the principle involved in the Lopes case is not different from that involved herein. In the Lopes case if the money was paid for use of the property while awaiting delivery thereof, the order of ouster could be entered within the condemnation proceeding; on the other hand, if it was paid as rent under a new lease, an independent unlawful detainer suit was required. In the same way, here payment of compensation for use did not disturb the jurisdiction of the district court, while payment under a new lease of “rent” not exceeding $1,000 annually would have vested the municipal court with jurisdiction. And in both cases calling the money paid “rent”, is not in itself conclusive. Bather the question is whether there was any consent by the plaintiff to a new contract.
This is an a fortiori case under the reasoning of the Lopes case. Here the plaintiff had no choice. He was compelled by Federal law to permit the defendant to remain on the property during the months of October and November. In the Lopes case, while the court had the authority to enter an order, actually the plaintiff voluntarily permitted the defendant to remain on the property for a definite period after condemnation. In both cases the plaintiff was admittedly entitled to compensation from the defendant for use of the property. In both cases the parties labelled the money paid by the defendant as “rent”. This label was not held decisive in the Lopes ease. It cannot be held decisive here. Indeed, in the Ball case we permitted a landlord to recover for use after ouster, despite the allegations of his complaint that the sum claimed was for “rent”. If parties are not bound *540by their inaccurate labels in formal pleadings drawn by their attorneys, a fortiori their own inaccurate informal labels on receipts and checks should not, standing alone, bind them.
In the López case, the plaintiff was not held bound by the mislabelling of the compensation for use of the property as “rent”, in view of the fact that it “was careful from the beginning to emphasize that it was not leasing the property but was only permitting the [tenant] ... to remain there until he could conveniently leave”. Here the plaintiff also mislabelled as “rent” money he accepted for use of his property; and likewise he was just as careful as the plaintiff in the López case to demonstrate by all his actions that the old lease was being terminated and was not being replaced by a new lease. It seems clear both in the López case and here that under all the circumstances the parties did not intend a new contract but rather intended the money paid by the defendant to the plaintiff to be compensation for use of the property.
In the instant case, after acquiring the property, the plaintiff notified the defendant of his purpose to take possession thereof. Consistent at all times with this purpose, he obtained the certificate of eviction from the OPA and opportunely filed the complaint to oust the defendant. Those were explicit acts which indicated that there was to be no new contract. We agree that if the plaintiff had not taken any of these steps, and had confined himself to accepting money from the defendant which both parties called “rent”, a new contract between the plaintiff and the defendant would have been effectuated. But these other events did take place. And they show unmistakably that no new contract was envisaged by the parties. Instead, while the plaintiff waited for possession of his property, he accepted money to which he was entitled for its use. We see no difference between acceptance of sucb money and the receipts by the plaintiff after final judgment of money consigned in court as “rent”. Despite *541the fact that such money is consigned as “rent”, it has never occurred to anyone to object to the receipt thereof by a plaintiff on the ground that he was not entitled to “rent” from someone with whom he had no lease.
The fact that the compensation for úse was the same amount as the defendant was paying as rent to the previous owner likewise did not create a contract between the plaintiff and the defendant. In this connection, our language in Ball v. Vilá, supra, p. 390, is pertinent: “We agree that the contract for paying a rental of $80 monthly terminated on March 8,1944 and that appellee can only recover the reasonable value of the use of the house. But the parties did not introduce any evidence tending to prove that the amount of $80 monthly was not the reasonable value of said use. Since it appears from the pleadings of both parties that appellant had been paying that amount by virtue of the lease contract which she had with the former owner which was continued with appellee, the finding of the lower court that the reasonable value of the use of the house was $80 monthly was correct.”
In a judgment and opinion dated January 22, 1948 this Court reversed the judgment of the district court in this case. That opinion relied on language in some of our cases indicating that the mere acceptance of money which the parties characterize as “rent”, without more, results in a new lease contract between the purchaser of a house and the lessee of the former owner, despite any other overriding considerations. See, for example, Flores v. Delgado, 34 P.R.R. 745, 746; Cuesta v. Ortiz, 29 P.R.R. 460; Cerra v. González, 29 P.R.R. 270. As we are satisfied that this language is erroneous, it will no longer be followed.
We do not stop to determine if Morales v. Martínez et ux, 40 P.R.R. 695, and Del Toro v. Juncos Central, 29 P.R.R. 21, (see also 3 Williston, § 687, p. 1981), are in point and were correctly decided. It will be time enough to pass oh that question when an appropriate case arises. Meanwhile, we *542make only two points. The first is that in those cases a lease between the parties already existed; and the question was merely whether, after breach of the lease by the-tenant, acceptance of rent — not money for use, but rent in the technical sense — waived the breach. Here no previous lease between the parties existed. On the contrary, we are asked to spell out the creation of a lease by virtue of the sole act of money paid, not as rent in the technical sense but for use of the property, in the face of other facts clearly showing that no contract existed between the parties. The • second point is that even where a lease already exists, perhaps these two cases should not be controlling and the rule should be that acceptance of money will not condone a prior breach, provided it is made clear that the money is accepted as compensation for use, and not as rent. The latter point would be based on the argument that breach or no breach, a landlord is entitled ultimately to compensation for use of his property; and no purpose is served by forcing such a landlord to wait to collect for such use until after ouster when collection may be difficult or impossible. W'e repeat that we leave this question open. Indeed, this paragraph would not be in this opinion, except for the fact that the Morales and Bel Toro cases are discussed in the dissenting opinion.
It is true, as the dissenting opinion points out, that the only question involved in this case is the jurisdiction of the district court. But the importance of our decision lies precisely in the ratio decidendi of this opinion; namely, the acceptance of money for use of property does not in itself create a new lease contract between the purchaser of a house and the tenant of the former owner when all the other circumstances point to a contrary result.
We quite agree with the dissenting opinion in applying to the circumstances herein the comment in Morales v. Martínez et ux, supra, p. 699, that legal consequences flow from what one does, not from what one says. But we submit that *543here the parties said that “rent” was being charged, whereas everything they did pointed to termination of the old lease, refusal to enter into a new lease, and acceptance of compensation merely for nse of the property and not as rent pursuant to a new lease.
For the reasons stated herein, we conclude (1) the plaintiff did not enter into a contract with the defendant; (2) the defendant was therefore a tenant at sufferance; and (3) consequently, the district court was correct in holding that the case was properly filed in the district court.
In view of these conclusions, the motion for reconsideration will be granted, our judgment and opinion of January 22, 1948 reversing the district court will be set aside, and the judgment of the district court will be affirmed.